          Case 3:16-cv-00279-RCJ-WGC Document 83 Filed 08/11/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov
7    Attorneys for Defendants
     Glenn Fowler, Dale Roberson
8    and Isaiah Santos
9                                UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11   CHARLES LAFFERTY, JR.,                             Case No. 3:16-cv-00279-RCJ-WGC
12                  Plaintiff,
                                                             ORDER GRANTING
13   v.                                                 DEFENDANTS’ MOTION FOR AN
                                                        EXTENSION OF TIME TO FILE A
14   BRIAN WILLIAMS, et al.,                               JOINT STATUS REPORT
                                                             (FIRST REQUEST)
15                  Defendants.

16

17

18         Defendants Glenn Fowler, Dale Roberson, and Isaiah Santos, by and through

19   counsel, Aaron D. Ford, Attorney General for the State of Nevada, and Katlyn M. Brady,

20   Senior Deputy Attorney General, request this Court grant a 10 day extension of time to

21   submit a joint status report.

22         On June 25, 2021, this Court set a status check for August 25, 2021. ECF No. 80. In

23   addition, the Court ordered the parties to submit a joint status report, which includes three

24   mutually agreed upon dates for the forthcoming trial. Id.

25         To date, Plaintiff has not contacted the Office of the Nevada Attorney General (OAG)

26   to provide trial dates. In addition, counsel was only recently assigned to this matter as prior

27   counsel is no longer employed with the OAG. Accordingly, Defendants request this Court

28   extend the deadline from August 9, 2021 to August 19, 2021. This will allow counsel to



                                              Page 1 of 3
          Case 3:16-cv-00279-RCJ-WGC Document 83 Filed 08/11/21 Page 2 of 2


1    arrange a telephonic meet and confer to discuss trial dates or a potential settlement
2    conference. 1
3          DATED this 9th day of August, 2021.
4                                            AARON D. FORD
                                             Attorney General
5
                                             By: /s/ Katlyn M. Brady
6                                                KATLYN M. BRADY, Bar No. 14173
                                                 Senior Deputy Attorney General
7
                                                  Attorneys for Defendants
8                                                 Glenn Fowler, Dale Roberson
                                                  and Isaiah Santos
9

10
      ORDER
11

12    IT IS HEREBY ORDERED that the parties shall submit a Joint Status Report on or
      before August 19, 2021.
13
      IT IS FURTHER ORDERED that no further extensions shall be granted.
14

15    IT IS SO ORDERED.

16

17

18
      ______________________________________________
19    ROBERT C. JONES
      United States District Judge
20

21    DATED: August 11, 2021.

22

23

24

25

26

27
           1  As this matter is proceeding to trial following a remand from the Ninth Circuit,
28
     the Court has not referred this matter for a settlement conference.


                                            Page 2 of 3
